Citation Nr: 0300233	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-00 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for refractive error 
(claimed as residuals of a right eye injury).  

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1983.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of 
the Department of Veterans Affairs (VA) in which service 
connection for refractive error (claimed as residuals of a 
right eye injury) was denied.  

FINDING OF FACT

The veteran does not have any disorder of the eye other 
than refractive error.


CONCLUSION OF LAW

An eye disability for which compensation may be paid was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R 
§ 3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App 183, 187 (2002).  

A March 2001 letter from the RO informed the veteran of 
the evidence needed to substantiate his claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 
5103A (West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The 
veteran has not referenced any unobtained evidence that 
might aid the claim or that might be pertinent to the 
basis of the denial of the claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran was afforded a VA examination in March 2001.  See 
38 U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  For 
the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b)(2002).  

Service connection connotes many factors, but basically 
means that the facts, as shown by evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of 
service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease in 
service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service medical records show that the veteran sustained an 
eye injury.  

The March 2001 VA examination diagnoses were vitreous 
floater left eye and refractive error.  A congenital or 
developmental defect, such as refractive error of the eye, 
is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  Refractive 
error is not a disability for which service connection may 
be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990), holds that 
service connection may be awarded for superimposed 
disability due to aggravation of congenital disease, but 
not congenital defect.  Where there is superimposed 
disease or injury, service connection for resultant 
disability may be warranted.  38 C.F.R. § 3.303; O.G.C. 
Prec. 82-90, 55 Fed. Reg. 45,711 (1990) (Precedent Opinion 
of the VA General Counsel).  In this case, the March 2001 
VA medical examination shows that the refractive error is 
corrected by refraction such that the veteran's visual 
acuity is 20/20 in each eye.  In the absence of any eye 
disability for which service connection may be 
established, service connection for residuals of an eye 
injury is denied.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the United States Court of Appeals for 
Veterans Claims (Court) noted that Congress specifically 
limited entitlement for service-connected disease or 
injury to cases where such incidents had resulted in a 
disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Accordingly, the 
Board concludes that an eye disability for which 
compensation may be paid was not incurred in or aggravated 
by service.

The veteran is competent as a lay person to report on that 
which he has personal knowledge.  See Layno v.  Brown, 6 
Vet. App. 465, 470 (1994).  However, there is no evidence 
of record that the veteran has specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim of service 
connection for residuals of an eye injury.  In reaching 
this decision the Board considered the benefit-of-the-
doubt rule, but since the preponderance of the evidence is 
against the veteran's claim, this doctrine does not apply.  
38 U.S.C. § 5107(b).  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for refractive error (claimed as 
residuals of a right eye injury) is denied.  




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

